Citation Nr: 1227128	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetic retinopathy, claimed as an eye condition and vision loss, to include as secondary to service-connected diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for diabetic neuropathy, to include as secondary to service-connected diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

5.  Whether new and material evidence has been received to reopen a claim for service connection for hypertensive cardiovascular disease and left ventricular hypertrophy, claimed as chest pains, to include as secondary to service-connected diabetes mellitus.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, including PTSD.

7.  Entitlement to service connection for disability exhibited by bad circulation of the upper extremities, to include as secondary to service-connecter diabetes mellitus.

8.  Entitlement to service for disability exhibited by bad circulation of the lower extremities, to include as secondary to service-connecter diabetes mellitus.

9.  Entitlement to service connection for vascular headaches/migraines, to include as secondary to service-connecter diabetes mellitus.

10.  Entitlement to service connection for ulcers, to include as secondary to service-connecter diabetes mellitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims on appeal.

On his July 2008 Formal Appeal, VA Form 9, the Veteran requested a hearing before the Board.  However, in a September 2008 statement, he withdrew that hearing request.  Thus, the Board may proceed with adjudication of his claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The notice requirements of the law require VA to look at the bases for the prior denial and notify the veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran has not yet been notified as to the specific evidence necessary to reopen his claims for service connection.  On remand, the Veteran should be so notified. 

In that regard, many of the Veteran's claims are contended to be secondary to the service-connected diabetes mellitus.  Thus, the Veteran should also receive notice of the evidence necessary to substantiate a claim for service connection on a secondary basis.

In August 2007, the Veteran stated that he wished for his claim to be decided based upon the information contained in his VA treatment records.  He also contended that the stressors related to his contended PTSD were contained in his VA treatment records.  However, the most recent VA treatment records are dated in March 2006, prior to the Veteran's new claim.  Although VA examinations were obtained in August 2007, those examinations were related to his claim for increased rating for diabetes mellitus and to determine his competency level, claims not currently on appeal, and thus are not adequate to decide his current appeal in lieu of the referenced VA treatment records.  Thus, his VA treatment records should be obtained in order to accurately assess all of the Veteran's claims.  Significantly, the Veteran's claims largely hinge on whether there is evidence of current symptoms, a current diagnosis, or evidence of aggravation.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective notice under 38 U.S.C.A. § 5103(a)  that: (1) notifies the Veteran of the evidence and information necessary to reopen the claims for service connection for diabetic retinopathy, to include an eye condition and vision loss, hypertension, hypertensive heart disease and left ventricular hypertrophy, diabetic neuropathy, and a nervous condition, PTSD, insomnia, and memory loss, (i.e., describes what new and material evidence is under the current standard); (2) notifies the Veteran of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits (i.e., a current diagnosis of those disabilities or a medical opinion relating the Veteran's current disabilities to service or the service-connected diabetes mellitus); and notifies the Veteran how to substantiate a claim for secondary service connection (i.e., the claimed conditions were caused or aggravated (beyond the natural progression of the disease) by the service-connected diabetes mellitus.

2.  Obtain all of the Veteran's San Juan VA treatment records dated from March 2006 to present and associate them with the claims file.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


